                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Keith Eugene Washington,                                  Civil No. 18-1464 (DWF/TNL)

                    Plaintiff,

v.                                                     ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
Stephen Joseph Craane, Physician (MD);
Deborah Ann MacNeill, Psychiatrist;
Lon Joseph Augdahl, Psychiatrist;
Diane Medchill, Behavioral Health
Ass. Director; Kathy Reid, Health Service
Administrator; David Reishus, Ass. Warden
of Operations; Nan Larson, Director of
Health Service; and Jane Does, Nurses,

                    Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Tony N. Leung dated April 18, 2019. (Doc. No. 38.)

No objections have been filed to that Report and Recommendation in the time period

permitted. The factual background for the above-entitled matter is clearly and precisely

set forth in the Report and Recommendation and is incorporated by reference. Based

upon the Report and Recommendation of the Magistrate Judge and upon all of the files,

records, and proceedings herein, the Court now makes and enters the following:

                                           ORDER

      1.     Magistrate Judge Tony N. Leung’s April 18, 2019 Report and

Recommendation (Doc. No. [38]) is ADOPTED.
      2.    The motion to dismiss of defendants Diane Medchill, Kathy Reid, David

Reishus, and Nan Larson (Doc. No. [20]) is GRANTED.

      3.    Defendants Medchill, Reid, Reishus, and Larson are DISMISSED

WITHOUT PREJUDICE from this action.

Dated: May 16, 2019            s/Donovan W. Frank
                               DONOVAN W. FRANK
                               United States District Judge




                                        2
